Citation Nr: 1604332	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) with entitlement to a higher level of special monthly compensation (SMC) based on regular need and attendance for residuals of TBI at the rate specified under 38 U.S.C. Section 1114(t).  

2.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Sections 1114(r)(1) and (2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision.  

By way of procedural history,  in a February 2012 rating decision, issued in March 2012, the RO, inter alia, granted SMC for  aid and attendance (under 38 U.S.C.A. § 1114(l)), effective November 24, 2010.  In May 2012, W.P.Q., the Veteran's brother and legal guardian, filed a notice of disagreement (NOD) with the amount of SMC awarded and the effective date assigned.   In a November 2012 decision ( issued in December 2012), the RO granted entitlement to a higher level of SMC based on aid and attendance criteria under 38 U.S.C.A. § 1114 (p), effective April 12, 2012.  A December 2012 rating decision assigned a new effective date of February 25, 2010 for the award of entitlement to SMC based on aid and attendance, which was considered a full grant of the benefit sought.  

In an August 2013 rating decision, the RO, inter alia, denied service connection for traumatic brain injury and SMC based on the need for special aid and attendance (under 38 U.S.C.A. § 1114(r)).  In December 2013, W.P.Q., the Veteran's brother and legal guardian filed a NOD regarding the denial of service connection for TBI and entitlement to SMC based on a higher level of aid and attendance.  In the NOD, the Veteran's brother indicated that a higher level of SMC related to the Veteran's TBI (see 38 U.S.C.A. § 1114(t)) was warranted; however, he also suggested that due to the Veteran's service-connected psychiatric disability, the Veteran was in need of regular aid and attendance and in  need of a higher level of care such that in the absence of such care, he would require hospitalization, nursing home care, or other residential institutional care (see 38 U.S.C.A. § 1114(r)(1) and (2)).  

A statement of the case (SOC) was issued in June 2014; the issues were identified as entitlement to additional SMC based on the need for a higher level of aid and attendance (38 U.S.C.A. § 1114(r)) and entitlement to service connection for residuals of TBI.  The Veteran's legal guardian filed a substantive appeal later in June 2014.  Although, the Veteran's brother appeared to limit the issues on appeal to only the claim seeking a higher level of SMC, he also requested possible entitlement to SMC from a mental defect acquired while in service and asked for relief under 38 U.S.C.A. § 1114(t) ( relating to TBI).  

The Board notes that additional evidence associated with the claims file reflects that the matter of the Veteran's entitlement to service connection for TBI was still on appeal.  Furthermore, the November 2014 VA Form 8, Certification of Appeal, identified the issues on appeal as service connection for residuals of a traumatic brain injury (TBI) with entitlement to a higher level of SMC under 38 U.S.C. Section 1114(t), as well as entitlement to a higher level of SMC under 38 U.S.C.A. § 1114(r).  
  
In an April 2015 rating decision, the RO granted entitlement to a higher level of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350 (f)(4), effective April 7, 2014.  

In a June 2015 rating decision, the RO denied entitlement to SMC based on a higher level of aid and attendance.  

The Board notes that an October 2005 VA Form, 21-555, Certificate of Legal Capacity to Receive and Disburse Benefits, named the Veteran's brother, W.P.Q as the Veteran's guardian.  The Certificate indicated that the Court of Common Pleas of Columbia County, Orphan's Court Division, appointed the Veteran's brother as his guardian on June 9, 2005.  

Subsequently,  a December 2014 VA Form 21-4703, Fiduciary Agreement, appointed Sandra Harp as the Veteran's Legal Custodian for receiving the beneficiary's VA benefits and ensuring the beneficiary's expenses are paid. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  

For reason expressed below, the claims on appeal are being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that, following the award of service connection for diabetes mellitus, in a June 2015 statement, the Veteran expresses his disagreement with the assigned rating.  To date, however,  the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. §  19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, and the action requested on remand, below, this matter is referred to the RO for appropriate action.


REMAND

In May 2015, the Veteran filed substantive appeal regarding the issues identified in the SOC, and listed on the title page-entitlement to additional SMC based on the need for a higher level of aid and attendance and service connection for TBI.  On his VA Form 9, he requested a Board hearing at his local VA office (Travel Board hearing).  There is no indication in the record that this requested hearing was scheduled, or that the hearing request was withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, the Board finds that there remains an outstanding request for a Travel Board hearing, and, as the AOJ schedules Travel Board hearings, a remand of these matters for the requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

 Schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2015).



